Citation Nr: 1614130	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection of asthma.

2. Entitlement to service connection of diabetes mellitus.


REPRESENTATION

Veteran represented by: Stacey Penn Clark, Esq.	


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1972 to October 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran previously requested a videoteleconference hearing before a Veteran's Law Judge.  The hearing was scheduled for May 6, 2015.  The claims file reflects that notice of this hearing was mailed to the Veteran on April 9, 2015.  

On April 29, 2015 the AOJ did receive a request from the Veteran's representative seeking a postponement of the hearing.  The Veteran's representative argued that such a postponement was necessary because, as of that date, the Veteran's representative had not been able to obtain access to the Veteran's claims file through a pending Freedom of Information Act request.  This request for postponement from the Veteran's representative did not receive a response, and on May 6, 2015 the Veteran failed to appear for a hearing.  

38 C.F.R. § 20.704(c) states that a claimant may request a change of their hearing date at any time up to two weeks before the scheduled date, should good cause be shown.  In this case, there is little doubt that the lack of access to the Veteran's claims file constitutes good cause for a postponement.  Further, the Veteran's representative had submitted a request for the Veteran' completed claims file on April 20, 2015.  As such, it appears that the Veteran's representative was allowing as much time as possible to be given the Veteran's claims file before seeking a postponement.  Therefore, the Board finds that the Veteran should not be prejudiced by his representative's attempt to forego postponement.  Accordingly, the Board finds that the Veteran should have been granted a postponement of his hearing, and so a remand is necessary in this case.

The Board also notes, upon reviewing the claims file, that the record does not include the Veteran's service personnel records, including his DD-214 Discharge form.  Such evidence is highly relevant in this case to ensure the Veteran's honorable discharge status and to fully develop all of the Veteran's potential claims.  Accordingly, such service personnel records must also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoteleconference hearing with a Veterans Law Judge.  Provide notice of the hearing to the Veteran and his representative.

2. Obtain the Veteran's service personnel records, to include his DD-214 Discharge Form, from the National Personnel Records Center, or any other appropriate resource.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




